DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of diabetes as the metabolic disorder in the reply filed on September 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 66, 79, and 91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
According to MPEP 2163(I)(A), an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Here the composition required in the claimed method is required to increase the relative abundance of aerobic bacteria when contacted with a sample containing both aerobic and anaerobic bacteria. Two examples are provide in the specification of compositions within the claim scope that have this functionality (see example 6). Both examples contain carbamide peroxide as the peroxide, but also include catalase which acts as a catalyst for the decomposition of hydrogen peroxide into water and oxygen (see instant specification paragraph 89 and example 6). Catalase is not a claimed component. No other formulations are connected with the functionality required in claims 66, 79, and 91. The rejection under 35 USC 112(b) detailed below discusses the lack of clarity in the scope of the claims and the function that is required. As a result of these descriptive issues, the artisan of ordinary skill would not have deemed the applicant to be in possession of the claimed method commensurate in scope with the claims at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 79, 91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that the composition employed in the claimed method increases the abundance of aerobic bacteria when it is contacted with a sample containing anaerobic and aerobic bacteria. The scope of methods embraced by this recitation is unclear for several reasons. The composition is enterically coated. So in the absence of a pH that dissolves the enteric coating, none of the peroxide compound is released such that it can have an impact the bacterial sample. Thus the conditions of the contacting recited in the claims have a large impact on the outcome. In addition, some anaerobic bacteria, called facultatively anaerobic, have the ability to run their metabolic functions regardless of the presence of oxygen (see instant specification paragraph 76). In contrast to typical anaerobic bacteria that cannot grow in the presence of oxygen (see Hentges “Anaerobes: General Characteristics” in  Medical Microbiology. 4th edition Baron S, editor. Galveston (TX): University of Texas Medical Branch at Galveston; 1996; page 1 fifth full paragraph). Given that a sample containing both aerobic and anaerobic bacteria can also contain facultative anaerobic bacteria, the growth response to the presence of oxygen can vary depending on which varieties of anaerobic bacteria are present. As a consequence, a method with a single embodiment of the composition could be both inside and outside the scope of the claims depending on the exposure conditions employed for the bacterial sample and choice of bacteria in the bacterial sample. Therefore the metes and bound of the claims are unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 59-98 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US PGPub No. 2011/0123501) in view of Bjorck (SE 425593, English translation referenced for citations) and Bogataj et al. (US PGPub No. 2010/0283714) as evidenced by Gadre et al. (WO 2006/107593), Ward et al. (PLOS ONE 2013 8(8)(e72485):1-13), and Pesman et al. (BioResources 9(1), 523-536).
Chou et al. teach the treatment of type 2 diabetes and improvement of glucose control by reducing the amount of proteobacteria in the gut (see paragraph 13; instant claims 59, 62, 65, 74-75, 78, 86, and 90). They go on to teach the administration of antibiotics to achieve this gut bacteria reduction, where oral administration is envisioned (see paragraphs 19, 83, and 97). Chou et al. teach Escherichia, Pseudomonas, Proteus, and Salmonella amongst those they intended to reduce with their taught treatment (see paragraphs 27-36). They further teach that the antibiotics that acted on the gut bacteria of interest also achieved a reduction in fasting and non-fasting blood glucose (see figure 16; instant claims 63-64, 76-77, and 88-89). Chou et al. do not explicitly teach oral administration of an oxygen releasing composition comprising a peroxide.
Bjorck teaches the oral administration of a peroxide donor containing composition as an antibacterial agent that avoids the antibiotic resistance that can emerge from the use of antibiotics (see page 1 last two paragraphs and page 3 second paragraph; instant claims 59-60, 72-73, 86-87, and 97). The peroxide donor is envisioned as sodium percarbonate as well as carbamide peroxide (see page 1 last two paragraphs). The sodium percarbonate may be provided at 10-500 mg per day (see page 4 last paragraph). The bacteria against which the composition is active include Escherichia, Pseudomonas, Proteus, and Salmonella (see page 5 first paragraph). Bjorck teach the orally administered composition in a tablet that is coated with a polymer that dissolves in the intestinal tract (enteric) (see page 4 third paragraph from the bottom; instant claims 59, 82, and 98). An example is provided where a commercial product under the name Eugradit® is employed for the coating that is resistant to gastric juice (see example 1). This example combines a sodium percarbonate granulate that contains 10% active oxygen with polyvinyl pyrrolidone, a sustained release polymer, prior to compression into a tablet and coating with the Eugradit® polymer (see Gadre et al. paragraph 26; instant claims 70, 85, and 96). Hydrogen peroxide contains 47% active oxygen, so the hydrogen peroxide equivalent of this tablet is 21 mg (see Pesman et al. page 526 first paragraph; instant claims 67-68, 80-81, and 92-93). Ward et al. detail that the exposure of sodium percarbonate to water results in its decomposition into oxygen, water, and other salts because the compound is an adduct of sodium carbonate and hydrogen peroxide (see page 1 second column last partial paragraph-page 2 first column first partial paragraph; instant claim 59). An additional tablet embodiment employs carbamide peroxide as the peroxide donor and is present at about 50 mg per tablet (see example 3). 
Bogataj et al. teach polymers sold under the name Eugradit®  that are resistant to gastric pH and dissolve in the intestinal pH (see paragraph 59). Specifically, the Eugradit® varieties are methacrylic acid copolymer derivatives that are soluble above pH 5.5 (see paragraph 59; instant claims 69, 83-84, 94-95). The use of the polymers to coat particulate dosage forms is demonstrated to resist pH 1.2 for 2 hours and release their contents in phosphate buffer at pH 6.8 and to a greater extent at pH 7.5 (see examples 1-2 and figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer the composition of Bjorck to treat the type 2 diabetes patient population of Chou et al. This choice would have been obvious because Chou et al. teach the administration of antibiotics to kill particular bacteria in the gastrointestinal tract and the composition of Bjork accomplishes this goal while improving upon drawbacks of antibiotic administration. It additionally would have been obvious to select a variety of Eugradit® polymer as taught by Bogataj et al. for the tablet. This choice would have been obvious because these Eugradit® polymers of Bogataj et al. perform as the Eugradit® polymers are intended to perform in Bjorck. The result would be performance of the enteric coated tablet as instantly recited due to pH exposure (see instant claims 59 and 71). The measuring tool employed to assess oxygen release does not impact the product (see instant claim 71). Alternatively, it would have been obvious to substitute carbamide peroxide for the sodium percarbonate because it is also an envisioned and exemplified peroxide donor in Bjorck (see instant claims 60, 73, and 87). As a composition with all the claimed components that are arranged as claimed and that has the peroxide compound exemplified to alter anaerobic/aerobic bacterial blend compositional proportions, this embodiment would render obvious the limitations of instant claims 66, 79, and 91.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 59-98 are obvious over Chou et al. in view of Bjorck and Bogataj et al. as evidenced by Gadre et al., Ward et al., and Pesman et al.

Claims 67-68, 80-81, and 92-93 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. in view of Bjorck and Bogataj et al. as evidenced by Gadre et al., Ward et al., and Pesman et al. as applied to claims 59-65, 70-78, 82-90, and 94-98 above, and further in view of the Solvay Sodium percarbonate reference (2013).
Chou et al. in view of Bjorck and Bogataj et al. as evidenced by Gadre et al. and Ward et al. render obvious the limitations of instant claims 59, 72, and 86, where the daily dosing of sodium percarbonate from an enterically coated tablet is 10-500 mg (see Bjorck page 4 last paragraph). The hydrogen peroxide equivalent is not detailed for the sodium percarbonate.
The Solvay Sodium percarbonate reference teach a sodium percarbonate compound that was known and had a hydrogen peroxide equivalent of 27.5 wt% (see Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known sodium percarbonate for the oral tablet employed in the modified method of Chou et al. in view of Bjorck and Bogataj et al.as evidenced by Gadre et al. and Ward et al. because it was known. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The resulting hydrogen peroxide dosing range corresponding to the daily sodium percarbonate dosing taught by Bjork in the modified Chou et al. teachings would be 2.75 to 137.5 mg hydrogen peroxide equivalents per day. In addition, dosing of one or multiple pills such that the range of sodium percarbonate daily doses is spanned. This range overlaps with or embraces those are instantly claimed, thereby rendering the claims ranges obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claims 67-68, 80-81, and 92-93 are obvious over Chou et al. in view of Bjorck, Bogataj et al., and the Solvay Sodium percarbonate reference as evidenced by Gadre et al., Ward et al., and Pesman et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 59-66, 69-79, 82-91, and 94-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 24-30, 33, and 36-43 of U.S. Patent No. 11,311,573. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the treatment of type 2 diabetes via the oral administration of capsules comprising enterically coated, oxygen releasing agents that are recited as sodium percarbonate or carbamide peroxide. The agent is present at 25 to 500 mg in the dosage form. The claims also recite the same pH threshold for dissolution of the enteric coating as well as the same impact on a mixture of anaerobic and aerobic bacteria upon contact. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the patented claims and practice their method. As a composition with all the claimed components that are arranged as claimed and that has the peroxide compound exemplified to alter anaerobic/aerobic bacterial blend compositional proportions, the carbamide peroxide embodiment would render obvious the limitations of instant claims 66, 79, and 91.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 59-66, 69-79, 82-91, and 94-98 are obvious over claims 22, 24-30, 33, and 36-43 of U.S. Patent No. 11,311,573. 

Claims 67-68, 80-81, and 92-93 are rejected under 35 U.S.C. 103 as being unpatentable over claims 22, 24-30, 33, and 36-43 of U.S. Patent No. 11,311,573 as applied to claims 59-66, 70-79, 82-91, and 94-98 above, and further in view of the Solvay Sodium percarbonate reference.
Claims 22, 24-30, 33, and 36-43 of U.S. Patent No. 11,311,573 render obvious the limitations of instant claims 59, 72, and 86, where the amount of sodium percarbonate administered in the dosage from is 25-500 mg. The hydrogen peroxide equivalent is not detailed for the sodium percarbonate.
The Solvay Sodium percarbonate reference teach a sodium percarbonate compound that was known and had a hydrogen peroxide equivalent of 27.5 wt% (see Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known sodium percarbonate for the oral capsule employed in the method of the patented claims because it was known. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The resulting hydrogen peroxide dosing/amount range would be 6.9 to 137.5 mg hydrogen peroxide equivalents. This range overlaps with or embraces those are instantly claimed, thereby rendering the claims ranges obvious (see MPEP 2144.05). Therefore claims 67-68, 80-81, and 92-93 are obvious over claims 22, 24-30, 33, and 36-43 of U.S. Patent No. 11,311,573 in view of the Solvay Sodium percarbonate reference. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/Examiner, Art Unit 1615